Citation Nr: 1822508	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to June 20, 2017.

2.  Entitlement to an initial disability rating higher than 30 percent for headaches associated with service-connected traumatic brain injury (TBI).

3.  Entitlement to an initial disability rating higher than 10 percent for residuals of TBI.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2004 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, inter alia, granted entitlement to service connection for PTSD with cognitive impairment considered residuals of TBI and assigned a 30 percent evaluation effective April 1, 2008; and service connection for headaches and assigned a 10 percent evaluation also effective the date following discharge.  In a December 2008 rating decision, the RO increased the initial evaluation for headaches to 30 percent disabling.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In an April 2010 rating decision, the RO denied entitlement to a TDIU.  In May 2014, the RO granted a separate compensable rating for TBI residuals, effective April 1, 2008.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

Subsequently, in December 2011, January 2016, and March 2017, the Board remanded these claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with their development, including by affording him another VA examination to determine the current severity of his disabilities.  Most recently, in December 2017, the AOJ granted a 100 percent evaluation for PTSD, effective June 20, 2017.  As this is the highest schedular evaluation possible, the claim for increase for the rating period since June 20, 2017 is no longer before the Board; however, the period prior to that date is still before the Board.  Upon completion of the remaining development requested by the Board, at least to the extent possible, the AOJ continued to deny these claims, as reflected in a December 2017 Supplemental Statement of the Case (SSOC), and has since returned these claims to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's March 2017 remand directives in trying to further develop these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to June 20, 2017, the Veteran's service-connected PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas such as work, family relations, and mood; however, total occupational and social impairment has not been shown.

2.  For the entire period of the appeal, the Veteran's headaches are reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability.

3.  Throughout the appellate period, TBI has been manifested by no greater than Level 2 impairment of any cognitive function, exemplified by objective evidence on testing of mild impairment of memory resulting in mild functional impairment.

4.  Since April 1, 2008, the Veteran's service-connected PTSD, alone, has precluded him from securing or maintaining substantially gainful employment

5.  Since April 1, 2008, the Veteran is in receipt of a TDIU due to his PTSD, alone, and had additional disabilities independently rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  Prior to June 20, 2017, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the entire period on appeal, the criteria for an initial evaluation of 50 percent, but no higher, for headaches have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

3.  For the entire period on appeal, the criteria for an initial evaluation of 40 percent, but no higher, for TBI residuals, have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7; 4.124a, DC 8045 (2017).

4.  Since April 1, 2008, the criteria for a TDIU solely due to PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

5.  Since April 1, 2008, the criteria for special monthly compensation have been met.  38 U.S.C. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis-PTSD

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, to include evaluation of PTSD, a 50 percent rating is warranted when there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptom[s] should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); see also Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the claimant's symptoms to determine the proper disability rating).  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

VA now uses the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.  This rule updates 38 C.F.R. Parts 3 and 4 to reflect that the DSM-IV was rendered obsolete by the publication of the DSM-5.  Veterans Health Administration (VHA) clinicians were instructed to use DSM-5 criteria beginning November 1, 2013.  Id.  Consequently, VA adjudicators must be cautious in adjudicating a psychiatric claim that was pending before the AOJ on or after August 4, 2014 and does not yet include a VA examination that conforms to the DSM-5.  See Molitor v. Shulkin, 28 Vet. App. 397, 411.  As this appeal was certified to the Board in May 2010, the DSM-5 does not apply.

One of the more noticeable changes was the removal of the Global Assessment of Functioning (GAF) scores.  Prior to the publication of the DSM-5, the Court held that GAF scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, as relevant to this case, the DSM-5 states that it was recommended that the use of GAF scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  DSM-5 at 16.  Nonetheless, DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims where the DSM-5 does not apply.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (finding that the Board is obligated to consider all pertinent medical and lay evidence when rating a disability); cf. Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (finding that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies).

Here, the record documents GAF scores during the period on appeal ranging from 45 to 64.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

The Veteran's service-connected PTSD, is currently evaluated as 30 percent disabling prior to June 20, 2017, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As will be explained below, the Board finds that for the entire period on appeal, the records show that the symptoms of the Veteran's psychiatric disability have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for a 70 percent rating under Code 9411; thus, to this extent, his claim is granted.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 70 percent.

Turning now to the relevant facts of this particular case, the Veteran was afforded a VA compensation examination in June 2008.  He indicated that he does not like to be around people, so he "stays mainly with his wife and son" and "very rarely goes out of the house for any form of recreation."  He reported having trouble sleeping, being hypervigilant, issues controlling his anger, and described having an impaired memory.  He denied any suicidal thoughts or crying spells.  The examiner indicated that, on examination, the Veteran was casually dressed with speech clear and relevant.  His affect was anxious, his mood mildly depression, and there were no thoughts of suicide or auditory or visual hallucinations.  Ultimately, the examiner concluded that the DSM-IV criteria for a diagnosis of PTSD had been met, noted that the Veteran's condition was manifested by severe psychological symptoms and was related to social and occupational impairment.  A GAF Score of 45 was noted.

VA medical records show that the Veteran was admitted to the VA Medical Center in December 2008.  On admission, he complained of experiencing progressively worsening panic attacks for the past two months.  He reported that his PTSD symptoms have resulted in a somewhat depressed mood and that he has had thoughts of hurting himself in the past.  The records shows that since the Veteran was complaining of anxiety despite his medication, medical personnel concluded that "all that was needed was an increase" in medication.  On discharge, three days after voluntary admission, the Veteran indicated that his mood was fine and he also denied thoughts of hurting himself or others, any symptoms of anxiety, hearing voices, or suspiciousness of others.  Also, at discharge, the patient was found to be stable and at his baseline.  A GAF score of 55 was documented.

VA medical records show that the Veteran was voluntary admitted to the Hospital in February 2009.  He reported that his PTSD was getting worse and stated that "he can feel, hear, smell, and taste his PTSD episodes."  Although noting that he had "never gotten to the point of attempting suicide", the Veteran did indicate that he could not take his symptoms much longer and "eventually will end up taking his own life" if he does not get help.  On discharge, the physician indicated that the Veteran was alert and oriented times three, his mood was stable, and there were no homicidal or suicidal ideations.  His GAF score on discharge was 45.

In his August 2009 substantive appeal (via a VA Form 9), the Veteran argued that he should be rated between "80 to 100 percent" due to a "history of breakdowns because of hallucinations, flashbacks, and nightmares; severe depression [and] anxiety issues."  He stated that it is hard for him to leave the house, let alone work.

A January 2010 medical record notes that the Veteran continued to endorse PTSD symptoms, such as nightmares, flashbacks, hyperarousal, fearfulness, and avoidance behaviors.  His mood was "ok", his affect was constructed.  He denied any auditory or visual hallucinations.  He reported fleeting thoughts to harm others and himself, but has never had a plan.  The physician described his judgment as fair and noted that he had fair impulse control.  A GAF score of 45 was noted.

During his September 2010 hearing, the Veteran testified that he has had "a few episodes of very seriously contemplating suicide"; noting that he has called the suicide hotline twice for help and admitted himself to the hospital for the night.  Board Hearing Tr. at 13.  He noted, however, that "it used to be really bad, but, between my doctors and my wife, I never act out on it or come close because I always have that suicide hotline folks and my doctor if I need to."  Id. at 14.

The Veteran was afforded a VA examination in August 2013.  He reported working at a dollar store for approximately 15 hours a week since December 2012 and stated that he tries to keep busy by taking care of the kids, playing the guitar and going to church.  He indicated that his medications help him control his anxiety symptoms, but he still has nightmares and panic attacks on a regular basis.  He denied any suicidal or homicidal thoughts.  The examiner indicated that the Veteran was alert and oriented to all spheres, his thought process was organized and goal directed, as well as described his mood as euthymic, affect as appropriate and stable, insight and judgment was fair, and noted that the Veteran had good hygiene and grooming.  Moreover, the examiner noted the lack of any paranoid delusions, suicidal or homicidal thoughts.  Ultimately, the examiner concluded that the Veteran's PTSD was manifested by an occupational and social impairment due to mild or transient symptoms, or, by symptoms that are controlled by medication [i.e., the criteria for a 10 percent rating].  A GAF score of 64 was noted.

A September 2015 medical record shows that the Veteran has been hospitalized four times: in 2008, 2009, 2010, and 2012.  The Veteran related these visits not to suicidal ideation, but to a difficulty dealing with a friend's death in Iraq.  Despite an extensive "regiment" of medications, he reported that he "gets bad" twice a year around December and in the spring.  He reported still working at the dollar store and having a good relationship with his wife and three kids.  The physician stated that, although the Veteran's "pharmacology regimen is complicated", it is important to remember that he had four psychiatric hospitalizations prior to stabilizing on his current medications.  The Veteran met the DSM-5 and DSM-IV criteria for PTSD.

In order to satisfy the criteria under Diagnostic Code 9411 for an initial evaluation higher than 30 percent prior to June 20, 2017, the evidence for a 70 percent rating would need to show that the Veteran's PTSD symptoms more closely approximated an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  In considering the evidence for this period, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an initial rating of 70 percent for the entire period.  Here, the evidence indicates that although the Veteran's PTSD symptoms have waxed and waned at various times, his overall level of functional impairment more closely approximates the schedular criteria for a 70 percent evaluation under Diagnostic Code 9411.

Yet, despite this finding, the Veteran's PTSD is not shown to, at any time under consideration, have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  Regarding his level of social impairment, the record indicates that the Veteran has been married to, and lived with, his wife and kids for the entire period on appeal.  Moreover, the record shows that he has maintained other relationships.  See, e.g. Feb. 2009 VA Med. R. (Veteran requesting to be discharged from voluntary hospital admission in order to attend a family vacation to Florida).  Additionally, the Veteran's ability to engage in part-time employment at the dollar store indicates that he does not have a total occupational impairment.  To this end, prior to this job, there is no competent medical evidence indicating that the Veteran had a total occupational impairment.

In evaluating all the evidence, the Board finds that the records reflect that the symptoms of the Veteran's PTSD are considerable but not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating at any point during the period under consideration.  For these reasons, the preponderance of the evidence is against assigning an initial 100 percent schedular rating prior to June 20, 2017.

In reaching this determination, the Board acknowledges a decision of the United States Court of Appeals for Veterans Claims (Court), which discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  Here, however, these ameliorative effects are explicitly contemplated by the rating criteria; in fact, there is specific mention of this.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, more closely and consistently approximated the criteria for a 70 percent evaluation for the entire period on appeal (i.e., prior to June 20, 2017), when considering its severity, frequency, duration, and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Factual Background and Analysis-Migraines

The Veteran's service-connected headaches associated with TBI residuals are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Currently, the Veteran's service-connected headaches associated with TBI residuals are assigned an initial 30 percent disability rating since April 1, 2008.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to review of the relevant evidence of record shows that the Veteran was afforded a VA compensation examination in December 2008, which was shortly after his separation from service.  He reported that he was exposed to 8 IED blasts and has now been having constant headaches on a regular basis.  He described these headaches as constant and a 2 to 3 out of 10 in severity; however they do go up to 10 out of 10 at times.  He stated that, without medication, the pain lasts almost all day.  However, with medication, he stated that the headaches last about 30 minutes and then go away for a few hours.  He further described his headaches as being associated with nausea, in addition to light and sound sensitivity.  He reported having had 6 incapacitating episodes where he had to see a physician.

The examiner diagnosed the Veteran with mild TBI secondary to IED explosions during military service, with residuals of chronic recurrent mild headaches.

An October 2008 VA medical record indicates that the Veteran's headaches have been present for two years and range from mild to severe in intensity.  Specifically, he was noted to experience a constant baseline of mild headaches (2 to 3 out of 10); moderate headaches (4 to 5 out of 10), occurring several times per week and lasting for several hours; and, severe headaches (10 out of 10), occurring roughly once every other week and lasting for several days.  These headaches are exacerbated by movement, improve with rest, and are associated with photophobia and phonophobia.  Nausea without vomiting accompanies the severe headaches.  He has had to visit the emergency room on several occasions due to the severe headaches.

VA medical records show that the Veteran was admitted to the VA Medical Center in December 2008 to receive treatment for his service-connected psychiatric condition.  The record reflects that the Veteran reported "severe headaches."

In his August 2009 substantive appeal (via a VA Form 9), the Veteran reported experiencing headaches every day that are 6 to 10 out of 10 in severity.

In January 2010, the Veteran sought to be discharged early from a psychiatric treatment program due to his constant headaches.  The discharge report notes that the Veteran stated he continued to have severe headaches, which caused him to feel nauseous to the point that he needed to lie down and miss group meetings.

During his September 2010 hearing, the Veteran testified that he has had headaches every day since June 2007.  Board Hearing Tr. at 8.  He stated that medication helps dull the pain, but does not fully relieve his symptoms.  Id. at 9.  He further indicated that when he has a severe headache, he has to lie down in his bed, turn off all the lights, put a pillow over his head and try to fall asleep.  He noted that sometimes, despite this, his severe headaches remain even after trying to sleep.  Id.  He also described sensitivity to light while having headaches and identified dark-tinted glasses prescribed to him for the photosensitivity.  Id. at 10 (actually showing the undersigned his glasses).  Lastly, the Veteran noted that he is not really getting treatment for his headaches anymore, because his doctor "said she can't really do too much else" as "they've tried all kinds of drugs" and he still has pain.  Id. at 11.

The Veteran underwent another VA compensation examination in September 2013, where he was diagnosed with post-concussion headaches.  The Veteran described constant daily headaches, which last all day and are usually a 5 or 6 out of 10 in severity.  While he stated that these headaches get worse about 1-2 times a week, the examination report indicates that these were not incapacitating.  He reported experiencing nausea and sensitivity to light.  The examination report shows that the Veteran was employed part-time (12-15 hours per week) and that he sometimes has to leave work due to his headaches.  However, the examination report also indicates that the headaches were not prostrating attacks.

A December 2014 private medical record shows that the Veteran reported headache pain, which were described as aching, chronic, stabbing, and throbbing.  When they "are real bad," these headaches were noted to limit activities.  The Veteran also stated that he "can tell that the [Botox] injections have worn off due to the increase in frequency and intensity of headaches."

A January 2015 VA medical record shows that the Veteran continues to see local physicians for his persistent headaches and is now receiving Botox injections.

A June 2016 VA medical record reflects the Veteran is still receiving treatment from a local Neurologist and his headaches are stable due to Botox injections.

More recently, the Veteran was afforded another VA examination in June 2017, where he was diagnosed with post-traumatic headaches.  The examiner indicated that the diagnosis has progressed.  The Veteran reported moderately severe, daily generalized headaches with dull pain and hypersensitivity to light.  He reported receiving Botox injections and taking Tylenol #4.  The examiner indicated that the Veteran does not experience very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.

In this case, the Board notes that the Veteran is fully competent to report the symptoms and frequency of his headaches, which are largely measured based on subjective reports, as well as their effect on his work.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Additionally, although medication has been prescribed during the period on appeal that may reduce the number of headaches the Veteran experiences (either in terms of their frequency or severity, or both), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 do not explicitly contemplate the ameliorative effects of medication; therefore, an evaluation for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

A threshold question in this analysis is whether the Veteran's headaches have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations-regardless of the severity and frequency of her migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

Here, the Board finds that the evidence reasonably shows that the severity of the Veteran's headaches have adversely affected his part-time employment and, before then, were productive of severe economic inadaptability.  He has reported having to leave his part-time job due to headaches and, despite medication, has described headaches so severe that they require him to lie down in a dark room and place a pillow over his head.  As a result, under these circumstances, the Board concludes that his headaches are reasonably shown to have produced severe economic inadaptability throughout the period.  What remains to be determined is whether these attacks also have been "very frequent, completely prostrating, and prolonged."

While the reported severity of the Veteran's headaches have waxed and waned throughout the record, their reported frequency have remained fairly consistent overall; generally, the evidence reflects a constant, daily baseline of mild headaches (2 to 3 out of 10 in severity); moderate headaches (4 to 5 out of 10), occurring several times per week and lasting for several hours; and, severe headaches (10 out of 10), occurring roughly once every other week and lasting for several days.  Extrapolating that forward, we can surmise that he has been experiencing moderate to severe headaches significantly more frequent than the once-monthly standard contemplated by the 30-percent rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As a result, the Board concludes that the Veteran has had "very frequent" and "prolonged" headache attacks for the entire period on appeal.

With respect to whether the Veteran's "very frequent" and "prolonged" headaches have been "completely prostrating," the Veteran has consistently described the prostrating effects of his moderate to severe post-traumatic headaches and indicated that they are only partially relieved by a combination of Botox injections and Tylenol #4, and lying down in a quiet, dark room.  Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran has had "very frequent," "completely prostrating," and "prolonged" headache attacks that were productive of severe economic inadaptability for the entire period on appeal.  Thus, the Board finds that an initial 50 percent evaluation is warranted as of April 1, 2008.

Here, the Veteran's service-connected headaches have been assigned the maximum schedular rating available for the entire period on appeal under Diagnostic Code 8100.  Thus, there is no legal basis upon which to award a higher schedular evaluation, and the Veteran's representative has submitted no evidence or argument with respect to this issue.  There also has not been any assertion that any other diagnostic code is applicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).

Moreover, neither the Veteran nor his representative has raised any other issues with respect to the higher initial rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his service-connected headaches more closely approximated the criteria for an initial 50 percent rating under DC 8100.  See 38 C.F.R. § 4.7.  Therefore, the criteria for an initial 50 percent rating have been met.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Factual Background and Analysis-TBI

Here, service connection for TBI residuals has been established.  The Veteran's service-connected TBI residuals include a diagnosed psychiatric disorder, tinnitus, and headaches.  Symptoms for these conditions are separately rated under the appropriate diagnostic codes pursuant to the regulatory guidance on how to rate TBI residuals at 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In this case, in accordance with DC 8045, the Veteran has already been rated for PTSD under DC 9411.  Additionally, the Veteran's service-connected headaches are rated under DC 8100, and his tinnitus is rated under DC 6260.  Moreover, the Veteran is in receipt of a separate 10 percent evaluation for his cognitive impairment under DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," to be referred to as the Not Otherwise Classified Table.  38 C.F.R. § 4.124a, DC 8045.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Not Otherwise Classified Table.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under this Table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-
mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The Not Otherwise Classified Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  These facets are: memory, attention, concentration, and executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  For example, the consciousness facet does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Under this table, a 100 percent evaluation will be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," then an evaluation will be assigned based on the level of the highest facet: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating will be assigned if "3" is the highest level of evaluation for any facet.

There are five notes that accompany DC 8045.  Only the first four are pertinent to the claim currently before the Board.  Note (1) states that there may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. at Note (2).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. at Note (3).

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. at Note (4).

In this case, the Veteran's service-connected TBI is currently assigned a 10 percent evaluation under Diagnostic Code 8045.  An evaluation higher than 10 percent would require a "2" or "3" to be assigned as the highest level of any one facet or a "total" evaluation to be assigned for one or more facets.  As will be detailed below, the highest level severity for any facet during the appeal is "2" under the criteria; thus, an increased rating under Diagnostic Code 8045 is warranted.  To facilitate understanding, the Board will go through each of the 10 facts of cognitive impairment and other residuals of TBI not otherwise classified.

Memory, Attention, Concentration, Executive Function

Here, the Veteran's memory has been objectively found to be mildly impaired.

At the May 2008 VA PTSD examination, the Veteran complained of chronic memory and cognition problems since his TBIs during service.  However, the examiner indicated that the current examination revealed "fairly good memory."

At the December 2008 VA examination, the Veteran reported having a decrease in memory.  He reported a difficulty remembering things that have been told to him before.  After examination, the examiner indicated that the memory was intact with no evidence of memory loss.

The September 2013 VA examination report reflects the Veteran did not complain of any impairment of memory, attention, concentration, or executive functions.  However, after objective testing, the examiner found that the Veteran demonstrates difficulties with learning and memory.  This impairment was described as mild.

At the July 2017 VA examination, the Veteran complained of mild memory loss, such as remembering names of new acquaintances, finding words, and misplacing items such as materials he uses on a daily basis (e.g., keys).  However, while these complaints of mild memory loss were documented, the examination report does not indicate that the Veteran displayed objective evidence on testing of any kind of impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Board notes that the July 2017 VA PTSD examination report documents symptoms of mild memory loss and impairment of short and long term memory.  However, this examination report further indicates that there are overlapping symptoms between the service-connected TBI and PTSD, such as difficulty concentrating and some memory disturbances.

In this case, while Veteran and his family are credible in their reports of memory loss, cognitive testing has only objectively shown either mild impairment or no impairment as the Veteran has performed normally on cognitive tests.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board has assigned a "2" to this facet for the entire period on appeal.  Here, while the Veteran's July 2017 VA mental disorders examination reports indicates that there may be some overlap in symptomatology between the TBI and PTSD concerning memory impairment, the Board finds that the preponderance of the evidence is against a finding that these symptoms overlap and, consequently, the law against pyramiding-specifically stating that the evaluation of the same manifestations under various diagnoses is to be avoided-has not been violated.  See 38 C.F.R. § 4.14.  Accordingly, a "2" has been assigned for this facet.

Judgment

The numerous VA examination reports and other medical evidence of record reflect that the Veteran's judgment throughout the entire period on appeal has been noted to be normal.  Therefore a zero is assigned for this facet.

Social Interaction

The Veteran's social interaction has been documented in the many VA examination reports and other medical evidence of record as routinely appropriate throughout the entire period appeal.  Therefore, a zero is assigned for this facet.

Orientation

For the entire period on appeal, the VA examination reports and other medical evidence of record reflect that the Veteran's has been shown to be always oriented to person, time, place, and situation.  Therefore, a zero is assigned for this facet.

Motor Activity

The medical evidence of record reflects that the Veteran's motor activity has been normal throughout the period on appeal.  Therefore, a zero is assigned for this facet.

Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS.  Here, the Veteran's visual spatial orientation has been documented as being mildly impaired.  See, e.g., July 2017 VA Exam. Rep.  Therefore, a "1" has been assigned for this facet.

Subjective Symptoms

Subjective symptoms include headaches, dizziness, hypersensitivity to sound and light, blurred or double visions, and marked fatigability. 

As discussed above, the Veteran is separately rated for headaches for the entire period on appeal.  Thus, the symptoms associated with this condition, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, a zero is assigned for this facet.

Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.

As discussed above, the Veteran is separately rated for PTSD for the entire period on appeal.  Thus, the symptoms associated with this condition, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, a zero is assigned for this facet.

Communication

The Veteran's communication ability has been documented as normal throughout the entire period on appeal.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

Based on the foregoing evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the appellate period, the Veteran's TBI has been manifested by no greater than a Level 2 impairment of any cognitive function, exemplified by objective evidence on testing of mild impairment of memory resulting in mild functional impairment.  As a result, an increased rating of 40 percent, under DC 8045, is warranted for the entire period on appeal.

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board notes that the Veteran has been in receipt of a 100 percent evaluation for his service-connected PTSD since June 20, 2017.  Taking into consideration the decision herein to grant higher initial evaluations, from April 1, 2008, headaches are evaluated as 50 percent disabling, TBI residuals are evaluated as 40 percent disabling, and PTSD is evaluated as 70 percent disabling for the entire period prior to June 20, 2017.  The Veteran's other service-connected disabilities consist of a low back strain, rated as 10 percent; a left knee strain, rated as 10 percent; and tinnitus, rated at 10 percent.  They are all service-connected since April 1, 2008.

Based on the foregoing, the Veteran has met the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) since April 1, 2008.  His combined rating is 90 percent prior to June 20, 2017 and 100 percent since.  After reviewing the evidence, the Board finds that the evidence supports a TDIU due solely to the service-connected PTSD for the entire period since April 1, 2008.  In this case, the Board's decision to grant a TDIU predicated on a single disability has formed the basis for an award of special monthly compensation (SMC).  Specifically, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent rating, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Moreover, under Bradley, the Court held that an award of TDIU could count as "a service-connected disability rated as total."

In regard to an award of SMC, the Board notes that SMC is payable at a specified rate under 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent, and either has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  As applied here, for the entire period on appeal (i.e. since April 1, 2008), where the Veteran now has a single service-connected disability rated as 100 percent for PTSD and additional, separate and distinct, service-connected disabilities of headaches, TBI residuals, tinnitus, back strain, and left knee strain that are independently ratable at 80 percent, he meets the criteria for SMC under 38 U.S.C. § 1114(s).

In reviewing the evidence, the Veteran's application for TDIU (VA 21-8940), received in May 2017, shows that he has not worked full-time since being medically discharged from the Army.  The Board notes that while his application does reflect employment since November 2012, the Veteran indicated that he worked, at most, 25 hours per week; which would be considered part-time and not substantially gainful employment.  He indicated that he had tried to obtain employment since he became too disabled to work.  He also noted that he completed four years of high school and did not have any other education/training.

Historically, medical evidence shows that the Veteran underwent a VA examination in June 2008, in which the examiner noted that he had found a job but quit after one day due to his psychiatric symptoms.  Ultimately, the examiner indicated that the Veteran had an occupational impairment related to severe psychological symptoms.

During his September 2010 Board hearing, the Veteran addressed his treatment with an occupational therapist and indicated that he started trying to volunteer, because volunteering [as opposed to a full-time position] allows him the opportunity to leave the area when he has a panic attack and minimizes the consequences if he has an angry outburst towards a supervisor or other workers.  Board Hearing Tr. at 15.

At his October 2014 VA examination, the Veteran reported still working at Dollar General about 2-3 days per week, for approximately 15 hours in total.

In October 2014, the Veteran underwent another VA PTSD examination, in which the Veteran reported still working at Dollar General stocking shelves for about 2-3 days, and roughly 15 hours, per week.  Ultimately, the examiner concluded that the Veteran's condition does not impact his ability to hold gainful employment under "minimal stress and supervision" (emphasis added).

In June 2017, the Veteran underwent yet another VA PTSD examination, where the examiner indicated that the Veteran has difficulty with complex commands, short term memory, and sustaining concentration; consequently, which impairs his occupational, interpersonal, and social functioning.  Ultimately, the examiner stated that this likely makes the Veteran less reliable and productive in the work environment.  Additionally, the examiner noted that the Veteran would be capable of engaging in employment that would not require him to sustain concentration and focus, follow complex commands, or require independent thinking skills.

Based on the above, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's service-connected PTSD, precludes him from securing or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him for since April 1, 2008.  As earlier stated, an award of a TDIU solely due to a single disability [PTSD] would also entitle him to SMC under 38 U.S.C. § 1114(s).

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim), and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); cf. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Thus, as the Veteran has credibly reported and the medical evidence has duly noted the occupational impairment resulting from his service-connected PTSD, the Board finds that the award of a TDIU solely due to his PTSD, effective April 1, 2008, is warranted.  See 38 U.S.C. § 5107.


ORDER

From April 1, 2008 to June 20, 2017, entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted

For the entire period on appeal, entitlement to an initial evaluation of 50 percent, but no higher, for headaches is granted

For the entire period on appeal, entitlement to an initial evaluation of 40 percent, but no higher, for TBI residuals is granted.

Effective April 1, 2008, entitlement to a TDIU solely due to PTSD is granted.

Since April 1, 2008, entitlement to SMC under 38 U.S.C. § 1114(s) is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


